Exhibit 10.1

LOAN AGREEMENT WITH CHATTEL MORTGAGE

This Loan Agreement with Chattel Mortgage (“Agreement”) made and entered into
this October 9, 2007, at the City of Makati, Metro Manila, Philippines, by and
among:

ON SEMICONDUCTOR PHILIPPINES, INC., a corporation duly organized and existing
under and by virtue of the laws of the Republic of the Philippines with address
and place of business at Governor’s Drive, Bo. Maduya Carmona, Cavite,
Philippines, represented in this transaction by RICHARD COHEN, President and
General Manager, being duly authorized for the purpose (hereinafter referred to
as the “Borrower”);

BANK OF THE PHILIPPINE ISLANDS, a financial institution duly organized and
existing under and by virtue of the laws of the Philippines with address and
place of business at the 7th Floor, BPI Building, Ayala Avenue corner Paseo de
Roxas, Makati City, Philippines, represented in this transaction by ALBERTO E.
PASCUAL, Senior Vice-President, and AURALYN S. TORRES, Vice-President, being
duly authorized for the purpose (hereinafter referred to as “BPI”);

METROPOLITAN BANK & TRUST COMPANY, a financial institution duly organized and
existing under and by virtue of the laws of the Philippines with address and
place of business at Metrobank Plaza, Sen. Gil J. Puyat Avenue, Makati City,
Philippines, represented in this transaction by JOSE M. CHAN, JR., Senior
Vice-President, and MARITESS D. RIVERA, Vice-President, being duly authorized
for the purpose (“hereinafter referred to as “Metrobank”);

and

SECURITY BANK CORPORATION, a financial institution duly organized and existing
under and by virtue of the laws of the Philippines with address and place of
business at Security Bank Centre, 6776 Ayala Avenue, Makati City, Philippines,
represented in this transaction by OLIVIA B. YAO, First Vice-President, and
VICTOR O. MARTINEZ, Vice-President, being duly authorized for the purpose
(“hereinafter referred to as “SBC”);

(Each of BPI, Metrobank and SBC may be referred to as a “Lender” in the singular
or the “Lenders”, collectively; and each of the Borrower and the Lenders in this
Agreement may be referred to as a “Party” in the singular, or the “Parties”,
collectively)

WITNESSETH : THAT

WHEREAS, the Borrower has requested a five (5)-year term loan of up to
TWENTY-FIVE MILLION US DOLLARS (US$25,000,000.00) from the Lenders, to finance
the acquisition of capital expenditures, to pay certain existing obligations and
for other general corporate uses;



--------------------------------------------------------------------------------

WHEREAS, the Lenders have agreed to extend a term loan to the Borrower subject
to the terms and conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants and agreements hereinafter stated, the Parties hereto agree as
follows:

Section 1. Construction and Definitions

 

1.01 Principles of Construction

 

(a) Capitalized terms used in this Agreement but not otherwise defined shall
have the meanings set forth in Section 1.02 of this Agreement.

 

(b) The headings in this Agreement are inserted for convenience of reference
only and shall not limit or affect the construction of the provisions hereof.
Unless the context otherwise requires, words denoting the singular number shall
include the plural and vice versa, and references to any gender shall include
the other genders. Unless otherwise provided herein, all terms of accounting
used herein shall be construed in accordance with generally accepted accounting
principles in effect in the Philippines on the date applied. References to
“Sections” and “Exhibits” are to be construed as references to the Sections and
Exhibits of and to this Agreement. The Exhibits attached to this Agreement shall
form integral parts hereof.

 

(c) Reference to any Applicable Law shall be construed as a reference to such
Applicable Law as re-enacted, amended or extended from time to time, and any
reference to any document or agreement, including this Agreement, shall be
deemed to include (i) the schedules and exhibits thereof and thereto which are
attached and made integral parts thereof, and (ii) references to such document
or agreement as may be amended or modified from time to time in accordance with
its terms, but only to the extent such amendments and other modifications are
not prohibited by the terms thereof or of this Agreement, unless otherwise
indicated.

 

(d) Reference to any party to this Agreement or any party to any other agreement
shall include its successors, and in the case of governmental persons, persons
succeeding to their respective functions and capacities.

 

1.02 Definitions

When used in this Agreement, the following terms, unless the context otherwise
requires, shall have the following meanings:

 

  a) “Agreement” shall mean this Loan Agreement with Chattel Mortgage, the
Note/s, and all annexes, schedules and all future amendments or supplements
thereto;

 

  b)

“Applicable Law” shall mean any Philippine statute, law, regulation, ordinance,
rule, judgment, order, decree, governmental approval, concession, grant,
franchise, license, directive, guideline, policy, requirement or other

 

2



--------------------------------------------------------------------------------

 

governmental restriction or any similar form of decision of, or determination
by, or any interpretation or administration of any of the foregoing by, any
governmental authority;

 

  c) “Banking Day” shall mean a day on which: a) commercial banks are open for
business in Makati City and in Carmona, Cavite; and, b) when the Philippine
Clearing House Corporation is likewise open for business. Provided, that all
other days not otherwise specified herein shall mean calendar days which shall
be construed as successive periods of twenty-four (24) hours each whether such
periods are Banking Days or not;

 

  d) “Base Rate” shall mean the three (3)-month London Interbank Offered Rate
(“LIBOR”) at approximately 11:30 a.m. (Philippine time) on the Interest Rate
Setting Date. In the event that such rate or screen page from Bloomberg is not
available for any reason except market disruptions, the applicable Base Rate
shall be determined by reference to the LIBOR of the immediately preceding day;

 

  e) “Borrowing” shall mean the advance by the Lenders to the Borrower, or as
the context may require, the amount of such advance from time to time
outstanding;

 

  f) “Borrower Stockholders’ Equity” shall refer to the total stockholders’
equity of the Borrower as recognized and measured in its audited financial
statements in conformity with generally accepted accounting principles;

 

  g) “Commitment” shall mean the obligation of the Lenders to grant a term loan
facility in favor of the Borrower up to the maximum aggregate principal amount
of TWENTY-FIVE MILLION US DOLLARS (US$25,000,000.00) subject to the terms and
conditions of this Agreement;

 

  h) “Days” shall mean consecutive calendar days;

 

  i) “Debt to Equity Ratio” shall mean the ratio of Long-Term Debt over Borrower
Stockholders’ Equity;

 

  j) “Dollars” or “US Dollars” and the signs “$”, “US$” or “USD” shall mean the
legal currency of the United States of America;

 

  k) “Drawdown” shall mean the act of availing of the Borrowing to be made by
the Lenders in favor of the Borrower, here to be made in accordance with
Sections 2.02 and 7 hereof;

 

  l) “Event/s of Default” shall have the same meaning set forth in Section 8.01
hereof;

 

  m)

“Governmental Authority” shall mean any governmental, state or other political
subdivision thereof, or any entity exercising or entitled to exercise

 

3



--------------------------------------------------------------------------------

 

executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government;

 

  n) “Indebtedness” shall mean all obligations of the Borrower then outstanding
for the payment or repayment of money, including (i) all indebtedness of the
Borrower for or in connection with borrowed money or for the deferred purchase
price of property or services or for leases and similar arrangements (including,
but not limited to, reimbursement obligations under or in respect of any letter
of credit or bank acceptance and the obligation to repay deposits with or
advances to the Borrower), and (ii) all direct and indirect guarantees of the
Borrower in respect of, and all obligations (contingent or otherwise) of the
Borrower to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, all indebtedness of another Person; provided,
however, that the term Indebtedness shall not include (a) payment obligations in
the ordinary course of business or in the day-to-day operations of the Borrower,
or (b) agreements providing for indemnification, purchase price adjustments or
similar obligations incurred or assumed in connection with the acquisition or
disposition of assets.

 

  o) “Interest” on the Loan shall be as set out in Section 2.04 hereof.

 

  p) “Interest Payment Date” shall mean the day on which interest is due on the
Loan. Should the Interest Payment Date fall on a day that is not a Banking Day
in Makati City or in Carmona, Cavite or the Philippine Clearing House
Corporation is not open for business, the corresponding amount of Interest shall
be paid on the immediately succeeding Banking Day, without adjustment as to the
amount of Interest to be paid, except on the final Interest Payment Date and on
the last Loan Repayment Date which shall be computed from the last interest
accrual up to the actual date of payment. For avoidance of doubt, the Interest
Payment Date shall be as set out in the Loan Payment Schedule (more
particularly, Exhibit “E” of this Agreement) which shall be accompanying the
Note/s evidencing each Borrowing.

 

  q) “Interest Period” shall mean the period commencing on the date of the
Drawdown and having a duration of three (3) Months and each period thereafter;

 

  r) “Interest Rate Setting Date” shall be the first day of each Interest
Period. For avoidance of doubt, the Interest Rate Setting Date shall be as set
out in the Loan Payment Schedule (more particularly, Exhibit “E” of this
Agreement) which shall be accompanying the Note/s evidencing each Borrowing;

 

  s) “Lien” shall mean any pledge, mortgage, charge, encumbrance, title
retention or other security arrangement on or with respect to any asset or
revenue of the Borrower;

 

4



--------------------------------------------------------------------------------

  t) “Loan” shall mean the aggregate principal amount of the Borrowing made by
Borrower hereunder;

 

  u) “Loan Documents” shall mean collectively this Agreement, the Note/s, and
all other agreements, instruments and documents executed or delivered pursuant
to the terms of this Agreement, including any and all amendments or supplements
thereto;

 

  v) “Loan Repayment Date” shall mean the day on which a principal installment
is due on the Loan as set out in Section 2.07 hereof and in the Loan Repayment
Schedule. Should the Loan Repayment Date fall on a day that is not a Banking Day
in Makati City or in Carmona, Cavite, or the Philippine Clearing House
Corporation is not open for business, the corresponding amount of installment
shall be paid on the immediately succeeding Banking Day, without adjustment as
to the amount of Interest to be paid, except on the last Loan Repayment Date
which shall be computed from the last interest accrual up to the actual date of
payment;

 

  w) “Long-Term Debt” shall mean debt or liabilities of the Borrower with a
maturity date of not less than twelve (12) months as recognized and measured in
its audited financial statements in conformity with generally accepted
accounting principles;

 

  x) “Majority Lenders” shall mean two (2) of the three (3) Lenders.

 

  y) “Month” shall mean the period commencing on a specified day in any calendar
month and ending on the numerically corresponding day in the relevant subsequent
calendar month (or if there is no corresponding day in the calendar month in
which such period ends, such period shall end on the last day of such calendar
month);

 

  z) “Note/s” shall mean each of the promissory notes executed on the date of
Drawdown which by their respective terms are incorporated into and form an
integral part of this Agreement, evidencing the Loan pursuant to Section 2.03
hereof and more specifically described in Exhibit “A” hereof or any promissory
note/s delivered by the Borrower with the consent of the Lenders in extension,
renewal or substitution thereof and evidencing all or part of such Lenders’
advances;

 

  aa) “Pesos” and the signs “(Peso)” and “PhP” shall mean the legal currency of
the Republic of the Philippines;

 

  bb) “Quarter” shall mean a period of three (3) Months;

 

  cc) “Subsidiaries and Affiliates” shall mean those corporations which are
either wholly-owned or controlled by the Borrower and/or the Lenders (where
applicable) or are either under the control or are under common control with the
Borrower and/or the Lenders (where applicable);

 

5



--------------------------------------------------------------------------------

  dd) “Taxes” shall mean any and all present or future taxes (except for the two
(2%) creditable withholding tax for large taxpayers,), levies, imposts,
deductions, withholdings, filings or registrations and other fees or charges and
all fines, penalties and other liabilities with respect thereto (but excluding
any income tax payable in respect of the overall net income of the Lenders
earned in each calendar year) imposed by the Republic of the Philippines or any
political subdivision or taxing authority thereof or therein on or with regard
to any payment called for by the Loan Documents, and/or any aspect of the
transactions contemplated therein including; but not limited to the execution,
formalization, registration, performance and/or enforcement hereof;

Section 2. The Loan

 

2.01 Commitment of the Lenders

The Lenders grant to the Borrower a five (5)-year term loan facility in the
maximum aggregate principal amount of TWENTY-FIVE MILLION US DOLLARS
(US$25,000,000.00), broken down as follows:

(a) Eight Million Four Hundred Thousand US Dollars (US$8,400,000.00) to be
granted by BPI;

(b) Eight Million Three Hundred Thousand US Dollars (US$8,300,000.00) to be
granted by Metrobank; and,

(c) Eight Million Three Hundred Thousand US Dollars (US$8,300,000.00) to be
granted by SBC,

upon the terms and subject to the conditions hereof (“Commitment”). The Lenders
agree, upon the terms and subject to the conditions hereinafter set forth, to
make advances in Dollars to the Borrower within three (3) Banking days from the
signing of this Agreement in an aggregate principal amount up to but not in
excess of their above-stated Commitment.

 

2.02 Procedure for Drawdown

On the proposed Drawdown date, provided all conditions set forth in Section 7
hereof have been fulfilled, each Lender shall make available to the Borrower the
full amount of their respective Commitment not later than 10:00 a.m. of said
date, which amount shall be released by crediting the Borrower’s designated
deposit account/s (electronic fund transfer). The Lenders shall, immediately
upon crediting the Borrower’s account/s, and in no case later than 3:00 p.m. on
the Drawdown date, notify the Borrower by facsimile transmission of such fact.

 

2.03 The Notes

 

6



--------------------------------------------------------------------------------

(a) The Borrowing shall be evidenced by Note/s, substantially in the form of
Exhibit “A” hereof, dated on the Drawdown date.

 

(b) On or before the Drawdown date, the Borrower shall deliver to the Lenders
the duly executed Note/s evidencing the Borrowing on such date in accordance
with the Agreement.

The provisions of the Note/s, once executed, shall be complemented by the terms
and conditions of this Agreement; provided, however, that in case of conflict
between the Notes and this Agreement, the latter shall prevail.

 

2.04 Interest

 

(a) The Borrower shall pay Interest on the Loan on each Interest Payment Date
for the relevant Interest Period at a floating rate per annum equal to the sum
of Base Rate plus a spread of one percent (1.0%) p.a. (the “Interest Rate”). The
applicable tax due on the interest income on the Loan shall be for the account
of the Borrower. The applicable Interest Rate for the initial Interest Period
shall be determined by the Lenders and the Borrower on Drawdown date. For
subsequent Interest Periods, the applicable Interest Rate shall be determined by
the Lenders on each of the set Interest Rate Setting Dates and shall be
communicated to the Borrower thereafter. For the avoidance of doubt, the
Interest Rate Setting Date and Interest Payment Date shall be as set out in the
Loan Payment Schedule (substantially in the form of Exhibit “E”) which shall
form part of each Note evidencing a Borrowing.

 

(b) All payments for Interest pursuant to this Section shall be computed on the
basis of a 360-day year for the actual days elapsed. Interest shall accrue from
and including the first (1st) day of each Interest Period up to, but excluding
the last day of each Interest Period, except if it is the maturity date of the
Loan.

 

(c) Interest shall be payable quarterly in arrears computed based on the
outstanding balance of the Loan, with payments to commence at the last day of
the third Month from Drawdown Date as set out in the Loan Payment Schedule.

 

(d) If the Borrower fails to make payment when due of any sum hereunder whether
at the stated maturity, by acceleration or otherwise, the Borrower shall, in
addition to the stipulated Interest which shall continue to accrue on such
unpaid obligations and without prior written notice from the Lenders, be liable
unconditionally to pay a Penalty Rate equivalent to three-fourths percent
(0.75%) per month of delay or a fraction thereof, based on the amount due and
payable, computed daily on a 30-day month basis, payable together with and in
addition to the principal and Interest and other charges due.

In addition, the Borrower shall indemnify the Lenders upon demand against any
reasonable loss or expense, which they may incur as a consequence of the payment
default by the Borrower under this Section 2.04(d). The amount of such loss or
expense shall be certified by the Lenders to the Borrower and in the absence of
error

 

7



--------------------------------------------------------------------------------

in computation, upon valid proof of such loss or expense, shall be conclusive
upon the Borrower.

 

2.05 Security

 

(a) As security for the payment of the Borrowing, the Borrower obliges itself to
mortgage in favor of the Lenders only such machineries/equipment/chattels the
value of which shall be two (2) times the outstanding amount of the Borrowing.
In this regard, the Borrower hereby creates, establishes and constitutes in
favor of the Lenders a chattel mortgage over such of its machineries/equipment
or other chattels situated at its plant in Carmona, Cavite with a value of two
(2) times the outstanding amount of the Borrowing (“Mortgaged
Machineries/Equipment/Chattels”). The Mortgaged Machineries/Equipment/Chattels
are more particularly described in the attached list marked as Annex “A” and
made an integral part hereof.

It is understood and agreed that all additions and accretions to, or
replacements or substitutions of, said Mortgaged Machineries/Equipment/Chattels
shall be made and subject to the lien of this chattel mortgage and shall be held
for the security and payment of the outstanding amount of the Borrowing
including interest, expenses or any such other obligations owing to the Lenders
under this Agreement precisely the same as the Mortgaged
Machineries/Equipment/Chattels marked as Annex “A”.

 

(b) The Borrower states that it is the sole and beneficial owner of the
Mortgaged Machineries/Equipment/Chattels and the one in possession thereof free
from any lien, encumbrance or other security interest of any other person,
except as otherwise disclosed in writing or as described in the Financial
Statements as of December 31, 2006, or in the notes thereto, or as provided
under Section 6.02(d) hereof.

 

(c) During the term and existence of this Agreement, the Borrower shall insure
or cause to be insured at all times and at its own expense the Mortgaged
Machineries/Equipment/Chattels against loss, fire, theft, pilferage, or
otherwise, for the full insurance value payable to the Lenders as their interest
in the Mortgaged Machineries/Equipment/Chattels may appear, and it shall endorse
and deliver the policy or policies of insurance to the Lenders, and in default
thereof, the Lenders may, at their option, insure the Mortgaged
Machineries/Equipment/Chattels and any and all sums so paid by the Lenders for
such insurance shall be repayable with interest thereon at the same interest
rate as being imposed under this Agreement and shall be considered covered by
herein mortgage. It is clearly understood that the Lenders, either by themselves
or through their duly appointed representative/s may have the right to see and
inspect the Mortgaged Machineries/Equipment/Chattels to find out their state or
condition, upon a prior written notice of at least 24 hours submitted to the
Borrower and only to be conducted during regular business hours from 9:00 am to
5:00 pm.

 

(d)

The Borrower shall not, during the existence of the mortgage, encumber with a
second mortgage the Mortgaged Machineries/Equipment/Chattels, or any part
thereof, without the written consent of the Lenders. Nor shall the Borrower
transfer the Mortgaged Machineries/Equipment/Chattels to another location
without the

 

8



--------------------------------------------------------------------------------

 

prior written consent of the Lenders, which consent shall not be unreasonably
withheld.

 

(e) The Borrower may sell or dispose of the Mortgaged
Machineries/Equipment/Chattels, provided the Borrower shall have the consent of
Majority Lenders (which consent shall not be unreasonably withheld) and
immediately replace the Mortgaged Machineries/Equipment/Chattels with other
Machineries/Equipment/Chattels such that at all times it is maintained that the
value of the mortgage is two times the outstanding amount of the Borrowing. In
this case, the Borrower undertakes to execute a new Chattel Mortgage document to
cover the substitute collateral. It is agreed that the Borrower shall furnish
all documentary stamps for the new Chattel Mortgage and pay all fees for the
notarization and registration (if required by the Lenders) of the documents
connected therewith.

 

(f) In the event the Borrower should fail to pay the Lenders the sum of money or
Borrowing secured by this mortgage, or any part thereof, when due, or is in
default within the meaning of this Agreement, the Lenders shall have the right
at their election, to foreclose this mortgage in accordance with the provisions
of Act No. 1508, as amended, otherwise known as the Chattel Mortgage Law, and/or
any other applicable law, and the proceeds of such sale of the mortgaged
machineries/equipment shall be applied in accordance with Section 2.07(b).

 

(g) The Borrower agrees and undertakes to execute and deliver to a Lender such
other documents which said Lender may from time to time reasonably request from
the Borrower in connection with the mortgage.

 

(h) Effective upon the breach of any condition of this mortgage and in addition
to the remedies herein stipulated, the Lenders are hereby appointed
attorneys-in-fact of the Borrower with full powers and authority, to take actual
possession of the Mortgaged Machineries/Equipment/Chattels, without the
necessity of any judicial order or any other permission or power, to remove,
sell or dispose of the Mortgaged Machineries/Equipment/Chattels or take any
other legal action that may be deemed necessary, to lease any of the Mortgaged
Machineries/Equipment/Chattels and collect rents therefor; to execute bills of
sale, leases or agreements that may be deemed convenient; to make repairs or
improvements in the Mortgaged Machineries/Equipment/Chattels and pay the same
and perform any other act which the Majority Lenders may deem convenient for the
proper administration of the Mortgaged Machineries/Equipment/Chattels. The
payment of any expenses advanced by the Lenders in proportion to their
respective Commitment or Advances, in connection with the purposes indicated is
also guaranteed by this mortgage. Any amount received from the sale, disposal or
administration abovementioned which may be executed by Majority Lenders by
virtue of that power is hereby ratified.

 

2.06 Loan Repayment

The Borrower shall fully pay and liquidate the Loan within five (5) years from
and after the initial Drawdown date. Sixty percent (60.0%) of the total drawn
amount

 

9



--------------------------------------------------------------------------------

shall be repaid over nineteen (19) equal quarterly installments, with the
balance to be repaid on the maturity date of the loan, each such quarterly
installment being payable on a Loan Repayment Date as defined herein and as set
out in the Loan Payment Schedule accompanying each Note. Principal Repayment
shall be made every Quarter commencing at the last day of the 1st Quarter from
initial Drawdown date and every Quarter thereafter.

In case of multiple loan drawdowns, the repayment schedule of any succeeding
drawdown shall coincide with the repayment schedule of the initial drawdown.

For avoidance of doubt, the Loan shall be repaid in accordance with the Loan
Payment Schedule (substantially in the form of Exhibit “E” of this Agreement)
accompanying each Note to the respective Lenders.

 

2.07 Payments

 

  (a) All payments to be made by the Borrower hereunder or under the Note/s or
under any document contemplated hereby shall be paid to each Lender not later
than 12:00 noon of the due date of the payment in Dollars drawn on immediately
available funds by debiting the Borrower’s designated deposit account/s.

 

  (b) Any payment made to the Lenders hereunder shall be applied first against
reasonable costs, expenses and indemnities due hereunder; then against
penalties; then against interest due on the Loan; then against the principal
amount of the Loan then due and payable.

 

2.08 Voluntary Prepayment

The Borrower shall have the option to prepay the Loan in full or partially on
the first day of each month without any penalty chargeable against it, subject
to the following terms and conditions:

 

  (a) The Borrower shall give the Lenders written notice of such prepayment not
less than ten (10) days prior to the proposed prepayment date, which notice,
once given, shall be irrevocable and binding on the Borrower;

 

  (b) The amount payable in respect of each prepayment shall be the full or
partial outstanding principal amount of the Loan plus any accrued but unpaid
interest, penalties and other charges (where applicable);

The conditions for each partial prepayment are: (i) the minimum principal amount
to be prepaid shall be ONE MILLION US DOLLARS (US$1,000,000.00); and, (ii) each
prepayment shall be applied against the repayment installments of the Loan in
the inverse order of their maturities;

 

  (c)

In case of failure by the Borrower to make the prepayment after it has given
notice of prepayment to the Lenders, the Borrower shall pay a penalty fee

 

10



--------------------------------------------------------------------------------

 

equivalent to three percent (3%) p.a. computed from the proposed date of
prepayment up to the actual date of prepayment based on the amount which should
have been prepaid by the Borrower;

 

  (d) Any amount prepaid may not be re-borrowed hereunder.

 

2.09 Use of Proceeds

The Borrower agrees that it will use the proceeds of the Loan exclusively to
finance capital expenditures, the payment of Borrower’s existing obligation with
ON Semiconductor Trading Limited, Semiconductor Components Industries, LLC and
other general corporate uses.

Section 3. Funding and Yield Protection

 

3.01 Taxes

 

(a) All payments due to the Lenders under this Agreement, whether of principal,
interest, penalty, fee or otherwise, shall be made without set-off or
counterclaim, free and clear of and without deduction for or on account of any
Taxes, except for the two percent (2%) creditable withholding tax for large
taxpayers, all of which Taxes shall be for the account of the Borrower. If the
Borrower, at any time during the duration of this Agreement, shall be required
by any Applicable Law to make any deduction or withholding in respect of Taxes,
from any payment hereunder, except for the 2% creditable withholding tax for
large taxpayers, the Borrower shall: (i) pay such amount in addition to the
payments due to the Lenders under this Agreement, whether of principal,
interest, penalty, fee or otherwise, as may be necessary so that the amount
received by the Lenders, after all such withholdings and deductions, shall be
equal to the full amount payable under this Agreement (principal, interest,
penalty, fee or otherwise); and, (ii) pay the full amount deducted or withheld
to the relevant tax or other authorities.

 

(b) If the Borrower shall cause the payment of any of the Taxes, except for the
2% creditable withholding tax for large taxpayers, for the account of the
Lenders as provided herein, the Borrower shall, within fifteen (15) days from
such payment, forward to the Lenders certified copies of official receipts or
evidence acceptable to the Lenders establishing payment of such amount.

 

(c) The Borrower agrees to submit proofs of payment in case payment is made for
or on account of such creditable withholding tax.

 

3.02 Change in Circumstances

 

(a)

In the event that there shall hereafter occur at any time during the term of
this Agreement any change in the Applicable Law or in the interpretation or
administration thereof, which shall (i) increase the cost of maintaining any
reserve or special deposit against the Commitment or the Loan, or (ii) increase
any other cost of complying with any law, regulation or condition with respect
to making or

 

11



--------------------------------------------------------------------------------

maintaining the Commitment or the Loan, and the result of any of the foregoing,
as determined by the Lenders, is to increase the cost to the Lenders by at least
twenty-five basis points (25 bps), or to reduce the amount of any payment
(whether of principal, interest or otherwise) receivable by the Lenders
hereunder, or in the event that a law or regulation is passed or if the Bangko
Sentral ng Pilipinas or other authorized government agency or instrumentality
shall declare a moratorium on payments of foreign currency denominated
obligations or any governmental imposition, foreign exchange law, regulation,
policy, circular, memorandum, letter, order or other directive is issued, or any
circumstance or event has occurred which has the effect of extending,
rescheduling, adjusting or suspending payment in Dollars, or of restricting or
delaying the ability of the Lenders to receive payment in Dollars, or of
restricting or delaying the ability of the Borrower to source Dollars, whether
the Loan is maturing or otherwise, then the Lenders shall notify the Borrower of
the said fact in writing. The Borrower and the Lenders then shall discuss ways
to address the situation including the option in re-denominating the obligation
into Pesos without restructuring or amending the original repayment terms.
Should the Parties fail to reach an agreement within thirty (30) days from
receipt of notification by the Borrower, either Party has the option to
terminate this Agreement. In case of a termination, the Borrower shall, within
ten (10) Banking Days, prepay the Loan in full, without premium or penalty, plus
accrued interest thereon up to the date of prepayment, subject to the
reimbursement of costs and expenses incurred pursuant to Section 4.01.

It is understood and agreed that with respect to the provisions of this
Section 3.02, a decision of Majority Lenders shall constitute the decision of
the Lenders.

 

(b) In the event it shall become unlawful for the Lenders to honor their
Commitment or to maintain the Borrowings, then the Commitment of the Lenders
shall be cancelled and the Borrower shall, within thirty (30) days from receipt
of notice from the Lenders (unless the Applicable Law or circumstance giving
rise to such illegality requires a shorter period, in which case, within such
shorter period provided in the Applicable Law), prepay the Borrowings in full,
without premium or penalty, together with interest accrued thereon up to the
date of prepayment, subject to reimbursement of costs and expenses incurred
pursuant to Section 4.01. Upon the occurrence of any such event, the Lenders
shall promptly notify and furnish the Borrower evidence of such illegality.

 

3.03 Cost and Losses

The Borrower shall pay the Lenders for any actual and documented reasonable
costs and losses, as certified by the Lenders and upon submission by Lenders of
proof of such costs and losses (without prejudice to Borrower’s right to dispute
or request clarification of the charges), in connection with the unwinding or
liquidation of any deposit, funding or financing arrangement that the Lenders
may in good faith incur as a result of (i) any Borrowing not being made due to
the failure of the Borrower to satisfy the applicable conditions specified in
Section 7 of this Agreement on the proposed Drawdown date, or (ii) the default
by the Borrower in the payment of the

 

12



--------------------------------------------------------------------------------

interest accrued thereon after the occurrence of any Event of Default hereunder,
or (iii) any prepayment of the Loan.

Section 4. Fees and Charges

 

4.01 Costs and Expenses

 

(a) The Borrower shall, for its own account, pay all reasonable costs, charges
and expenses incurred in connection with the execution of the Loan Documents and
any other documentation required thereunder and/or any amendment of any of the
Loan Documents, which total reasonable costs, charges and expenses shall include
documentary stamp tax and notarial fees.

 

(b) The Borrower shall also reimburse the Lenders on demand for all reasonable
and documented expenses incurred by them, including reasonable expenses and fees
of external counsel, when applicable, (i) in connection with the enforcement and
administration of the Loan Documents from and after the occurrence of an Event
of Default, or (ii) with respect to any action which may be instituted by any
person against the Lenders in respect of any of the foregoing or as a result of
any transaction, action or non-action arising from the foregoing. Such expenses
shall be reimbursed whether or not the Lenders gives notice of such Event of
Default or demand acceleration of the Loan or take other action to enforce the
provisions of this Agreement, unless the Lenders waives the Event of Default and
in such waiver specifically waive reimbursement of administration and
enforcement expenses resulting from such waived Event of Default; provided that
in every case the Borrower shall have the right to contest prior to or after the
payment thereof the correctness or reasonableness of the expenses incurred. It
is understood that expenses shall not include representation expenses of any
kind.

 

(c) The Borrower shall pay all present and future stamp taxes and other like
duties and Taxes and all other like fees which may be payable in respect of the
Loan Documents including all prepayments thereunder and shall indemnify the
Lenders against all liabilities, costs and expenses which may result from any
default or delay in paying such duties, Taxes or fees.

 

4.02 Non-Reimbursable Nature

The fees, expenses and other amounts payable by the Borrower under this Section
shall be payable by the Borrower, and, if already paid, shall not be
reimbursable by the Lenders, notwithstanding the failure by the Borrower to make
any Borrowing under the Agreement or any other failure of the transactions
contemplated herein.

Section 5. Representations and Warranties

 

5.01 One-Time Representations and Warranties

As of the date hereof, the Borrower represents and warrants to the Lenders that:

 

13



--------------------------------------------------------------------------------

  (a) Organization and Existence. It is a corporation duly organized, validly
existing and in good standing under the laws of the Republic of the Philippines
except as otherwise disclosed in writing to the Lenders prior to the execution
of this Agreement, has its business address at Carmona, Cavite, and is
registered or qualified to do business as now being conducted in every
jurisdiction where registration or qualification is necessary.

 

  (b) Authorization. It has full legal right, power and authority to carry on
its present business, to own its properties and assets, to incur the
indebtedness and other obligations provided for in the Loan Documents, and has
taken all necessary actions to authorize the execution and delivery of the Loan
Documents, and to comply, perform and observe the terms and conditions hereof
and thereof.

 

  (c) No Breach. Each of the Loan Documents, when executed and delivered
pursuant hereto, will not violate in any respect any provision of its Articles
of Incorporation, By-Laws, or other constitutive documents, or result in the
breach of or constitute a default under (i) any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award of any authority,
agency, or court presently in effect, or (ii) any indenture, agreement,
mortgage, contract or other undertaking or instrument to which it is a party or
which is binding upon it or any of its properties or assets, and do not and will
not result in the creation or imposition of any security interest, lien, charge
or encumbrance on any of its assets or properties pursuant to the provisions of
any such indenture, agreement, contract or other undertaking or instrument;
unless otherwise prevented or required by law.

 

  (d) No Declared Event of Default. No declared event of default which could be
materially adverse to its business, operations, property or financial or other
condition, and which could materially adversely affect the ability of the
Borrower to perform its obligations under the Loan Documents has occurred which
constitutes a default by the Borrower under or in respect of any agreement,
undertaking or instrument to which it is a party or by which it or its ownership
in any of its assets or properties may be bound. An Event of Default shall not
be deemed “material” if, when quantified, the value thereof shall be less than
Ten Million Pesos (Php 10,000,000);

 

  (f) Consents, Approvals and Registrations. To the best of the Borrower’s
knowledge, all consents, licenses, approvals and authorizations of, and all
filings and registrations with any government authority, bureau or agency or
other entity required in connection with the execution of any of the Loan
Documents have been obtained and are in full force and effect.

 

  (g)

Litigation. Except as otherwise disclosed in writing or as described in
Borrower’s financial statements as of December 31, 2006, or in the notes
thereto, there is no action, suit or proceeding pending or, to its knowledge,
threatened against or affecting it or any of its assets and properties, before
any court or governmental department, commission, board, bureau, agency

 

14



--------------------------------------------------------------------------------

 

or instrumentality of the Republic of the Philippines or any other jurisdiction
which, if determined adversely, could have a material adverse effect on the
business, properties, assets or financial condition of the Borrower.

 

  (h) Immunity. Neither it nor any of its properties or assets enjoy any right
of immunity from suit, jurisdiction of any competent court, attachment prior to
judgment, attachment in aid of execution, execution of judgment or set-off in
respect of its obligations herein.

 

  (i) Audited Financial Statements. Its Financial Statements as of December 31,
2006 correctly set forth the financial conditions of the Borrower as of such
date and the results of its operations for such period based on generally
accepted accounting principles, and since such date, there has been no material
adverse change in such condition or operations sufficient to impair its ability
to perform its obligations under this Agreement in accordance with the terms
hereof. There are currently no substantial liabilities of the Borrower, direct,
contingent, or otherwise, not reflected in such balance sheet and which are
material in the aggregate.

 

  (l) Compliance with Laws/Taxes. It is conducting its business and operations
in compliance with the applicable laws and directives of government authorities
having the force of law except to the extent that its failure to comply
therewith could not, in the aggregate, have a material adverse effect on its
business, operations, property or financial or other condition and could not
materially adversely affect its ability to perform its obligations under the
Loan Documents. The Borrower has filed timely tax returns which to its knowledge
are required to be filed and has paid all taxes due in respect of the ownership
of its properties and assets or the conduct of its operations, except to the
extent that the payment of such taxes is being contested in good faith and by
appropriate proceedings diligently conducted.

 

  (m) Title to Properties. It has valid, good, indefeasible and marketable title
to all its properties appearing in its financial statements, free and clear of
liens, encumbrances, restrictions, pledges, mortgages, security interests or
charges, except as otherwise disclosed in writing or as described in the
Financial Statements as of December 31, 2006, or in the notes thereto, or as
provided under Section 6.02 (d) hereof.

 

5.02 Continuing Representations and Warranties

As of the date hereof and throughout the continuance of this Agreement, the
Borrower represents and warrants to the Lenders that:

 

  (a)

Binding Obligation. Each of the Loan Documents will constitute its legal, valid
and binding obligation enforceable in accordance with its terms and conditions,
except as enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and (b) general

 

15



--------------------------------------------------------------------------------

 

principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

  (b) Equal Rank. The obligations of the Borrower under this Agreement
constitute and will constitute its direct, absolute, unconditional and general
obligation and will rank at all times at least pari-passu in priority of payment
and in all respects with all its other unsecured indebtedness with the exception
of those which have preference solely by operation of law.

 

  (c) Material Disclosure. All information heretofore or hereinafter given by
the Borrower to the Lenders for and in connection with this Agreement and the
Borrower’s financial condition, affairs and assets are and will be true and
correct in all material respects and are not and will not be misleading and do
not and will not omit material facts; reasonable inquiries have been made to
verify the facts contained therein; and, there are no other facts the omission
of which would make any fact or statement therein misleading.

 

  (d) Concessions, Trade Names and Patents. It has the right to all concessions,
tradenames, patents and license agreements necessary for the conduct of its
business as now conducted and as proposed to be conducted, without any known
conflict with the rights of others.

 

5.03 Accuracy of Representations and Warranties

Each of the representations and warranties set forth in Section 5.01 hereof are
true and accurate in all material respects as of the date hereof, and each of
the representations and warranties in Section 5.02 will also be true and
accurate throughout the continuance of this Agreements, with reference to the
facts and circumstances subsisting from time to time. The Borrower acknowledges
that the Lenders have entered into this Agreement in reliance upon the
representations and warranties contained in Section 5 hereof.

Section 6. Covenants

 

6.01 Affirmative Covenants

During the term of the Loan and until payment in full of all amounts due to the
Lenders under this Agreement shall have been received by the Lenders, the
Borrower covenants and agrees that, unless the Lenders shall otherwise consent
in writing, which consent shall not be unreasonably withheld, it shall:

 

  (a)

Maintenance and Continuity of Business/Insurance. Maintain and preserve its
corporate existence, rights, privileges and franchises; carry out and conduct
its business in an orderly, diligent, efficient and customary manner and in
accordance with sound financial and business practices; keep all its properties
in good working order and condition, ordinary wear and tear excepted, and from
time to time make all needful and proper repairs, renewals, replacements and
improvements thereto and thereof so that

 

16



--------------------------------------------------------------------------------

 

business carried on in connection therewith may be properly and advantageously
conducted at all times; and, maintain insurance with reputable insurers on all
its properties and assets to such extent and against such operational and other
risks and liabilities as are customary for businesses of a like or similar
nature;

 

  (b) Compliance with Laws/Taxes. At all times comply with or cause to be
complied with, all laws, statutes, rules, regulations, orders and directives,
judgments, indentures, mortgages, deeds of trust, agreements and other
instruments, arrangements, obligations and duties to which it is subject or by
which it is legally bound where non-compliance would materially and adversely
affect the Borrower’s ability to duly perform and observe its obligations and
duties under the Agreement; and timely file tax returns which to its knowledge
are required to be filed and pay all taxes due in respect of the ownership of
its properties and assets or the conduct of its operations;

 

  (c) Indebtedness and Contractual and Other Obligations. Promptly as
practicable, (i) duly pay and discharge all indebtedness and perform all
contractual obligations in accordance with their terms; (ii) duly pay and
discharge all taxes, assessments and governmental charges of whatever nature
validly and legally levied upon or against it or against its properties and
business prior to the date on which penalties attach thereto; and, (iii) duly
pay and discharge all lawful claims for labor, materials, supplies, services, or
otherwise which might or could, if unpaid, become a lien or charge upon the
properties or assets of the Borrower, unless and to the extent only that the
same shall be contested in good faith and by appropriate proceedings diligently
conducted by the Borrower, and take such steps as may be necessary in order to
prevent its properties or any part thereof from being subjected to the
possibilities of loss, forfeiture or sale;

 

  (d)

Notice of Legal Proceedings/other Matters. Promptly, as practicable, give
written notice to the Lenders of (i) any litigation or proceeding before any
court, tribunal, arbitrator or governmental authority affecting it or any of its
assets, including provisional reliefs such as attachments and garnishments, that
may materially and adversely affect the Borrower’s capacity to pay the Loan;
(ii) any dispute which may exist between it and any governmental authority or
any proposal by any governmental authority to acquire its business or any of its
assets, which may materially and adversely affect its operations or financial
condition; (iii) any litigation or proceeding relating to environmental matters
concerning the Borrower, that may materially and adversely affect the Borrower’s
capacity to pay the Loan; (iv) any notice of strike filed with the Department of
Labor and Employment against the Borrower which may disrupt the Borrower’s
operations and materially and adversely affect its capacity to pay the Loan;
(v) any Event of Default to the best of the Borrower’s knowledge or any event
which the Borrower is certain, upon a lapse of time or giving of a notice or
both, would become an Event of Default; (vi) any damage, destruction or loss
which might materially and adversely affect the assets, business prospects or
financial condition of

 

17



--------------------------------------------------------------------------------

 

the Borrower; and, (vii) any other matter which has resulted or might result in
a material adverse change in the operations or financial condition of the
Borrower;

 

  (e) Additional Agreements. Execute and deliver within a reasonable time to the
Lenders such additional reports, documents, and other information respecting the
business, properties, condition or operations, financial or otherwise of the
Borrower, as the Lenders may reasonably require from time to time to perfect and
confirm to the Lenders all their rights, powers and remedies hereunder;

 

  (f) Continuing Approvals. At its own cost and expense, continue in full force
and effect (and where appropriate, promptly renew) all governmental approvals
obtained in connection with or necessary for the carrying out of its business
and its obligations under the Loan Documents; perform and observe all the
conditions and restrictions contained in, or imposed on the Borrower by, any and
all such governmental approvals; and, obtain any new or additional governmental
approvals, effect any and all registrations or filings, and take such additional
actions as are, or which may become, necessary for its business and the
performance or enforceability of the aforementioned documents;

 

  (g) Environmental, Occupational and Health Safety Guidelines. Take all
practical measures to ensure that the Borrower’s business is carried out with
due regard to ecological and environmental factors and in compliance with
(i) environmental and occupational and health safety guidelines relevant to the
business of the Borrower and (ii) applicable Philippine and local environmental,
occupational and health safety laws and regulations;

 

  (h) Books of Accounts and Records. Maintain true, complete and adequate books,
accounts and records and prepare all financial statements required hereunder to
reflect fairly its financial condition and results of operation in accordance
with generally accepted accounting principles and practices consistently
applied, and in compliance with the regulations of any governmental regulatory
body having jurisdiction thereof; and, as soon as available, submit to the
Lenders copies of all reports, information and documents which the Borrower may
be required to file or submit to the Securities and Exchange Commission and
other governmental authority having jurisdiction over it, except only to the
extent that such reports, information or documents are, by their nature or by
express conditions, subject to confidentiality requirements;

 

  (i)

Financial Statements. Deliver to the Lenders, as soon as available, but not
later than one hundred fifty (150) days after the end of each of its fiscal
year, a copy of its financial statements, as of and for the year then ended,
audited and certified by its current external auditor, without material
exception and qualification or disclaimer, and accompanied by a Certificate of
Non-Default

 

18



--------------------------------------------------------------------------------

 

in the form attached hereto as Exhibit “D”. The Borrower may appoint another
reputable accounting firm to replace its external auditor;

 

  (j) Use of Proceeds. Use the proceeds of the Loan for the specific purpose
stated in Section 2.09 hereof;

 

  (k) Further Assurances. The Borrower shall: (i) comply with all the terms and
conditions of this Agreement and the Loan Documents, (ii) maintain satisfactory
accounting, cost control and management information systems and (iii) ensure
that all transactions with its Subsidiaries or Affiliates in the ordinary course
of business shall be executed on an arm’s length basis.

 

6.02 Negative Covenants

Until payment in full of all amounts due to the Lenders under the Loan
Documents, the Borrower covenants and agrees that, unless the Lenders shall
otherwise consent in writing, which consent shall not be unreasonably withheld,
it shall not:

 

  (a) Change in Business. Make or permit any material change in the nature of
its business as well as those of its Subsidiaries and Affiliates from that being
carried on as of the date hereof, or engage in any business operation or
activity other than that for which it is presently authorized by law, where such
will materially and adversely affect its ability to perform its obligations
under this Agreement;

 

  (b) Change in Ownership and Management. Effect any merger, consolidation or
other material changes in its direct and indirect ownership (except where the
Borrower retains management control or where such merger, consolidation or
change is required by law, regulation or decree), corporate set-up or
management, where such merger, consolidation or other material change in the
Borrower’s direct and indirect ownership, corporate set-up or management will
materially and adversely affect its ability to perform its obligations under
this Agreement;

 

  (c) Amendment of Articles of Incorporation and By-Laws; Quasi-Reorganization.
Amend its Articles of Incorporation and/or By-Laws; except that any Articles of
Incorporation and/or Bylaws may be amended or modified (and any rights
thereunder may be waived) in any respect that is not materially adverse to the
interest of the Lenders or reorganize, undertake a semi-reorganization, or
reduce its capital where such would materially and adversely affect the
Borrower’s ability to perform its obligations hereunder;

 

  (d) Lien. Permit any Indebtedness to be secured by or to benefit from any
Lien, in favor of any creditor or class of creditors on, or in respect of, any
assets or revenues or chattels of the Borrower which are subject to the mortgage
under this Agreement, provided however, that this shall not prohibit the
following:

 

19



--------------------------------------------------------------------------------

  (i) liens or charges for taxes, assessment, or other governmental charges
which are not delinquent or remain payable, without any penalty, or the validity
of which is contested in good faith by appropriate proceedings, and adequate
reserves have been provided for payment thereof;

 

  (ii) deposits or pledges to secure statutory obligations, surety, or appeal
bonds, bonds for release of attachment, stay of execution of injunction, or
performance bonds for bids, tenders, contracts (other than for the repayment of
borrowed money) or leases in the normal course of business; liens, pledges,
charges, and other encumbrances on the properties and assets of the Borrower
(i) imposed by law, such as carriers’ liens, warehousemen’s liens, mechanics’
liens, unpaid vendors’ liens, and other similar liens arising in the ordinary
course of business; (ii) arising out of pledges or deposits under workmen’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits or similar legislation, or retirement benefit
plans of the Borrower; and (iii) arising out of the set-off provision on other
agreements of the Borrower relating to indebtedness;

 

  (iii) a mortgage, pledge, or other security interests in favor of banks,
insurance companies, other financial institutions, and Philippine government
agencies, departments, authorities, corporations or other juridical entities
which secure a preferential financing obtained by the Borrower under a
governmental program, and which covers assets of the Borrower which have an
aggregate appraised value, determined in accordance with generally accepted
accounting principles and practices in the Philippines consistently applied, not
exceeding eighty percent (80%) of its net asset value;

 

  (iv) any mortgage, charge, pledge, lien, or other encumbrance or security
interests over its cash balance, short-term cash investments, and marketable
equity securities in favor of banks and other financial institutions, which
secure (i) Standby Letters of Credit to be used solely to guarantee additional
equity infusion by the Borrower in its Subsidiaries and Affiliates, and/or
(ii) foreign currency swap transactions;

 

  (v) compliance with any and all restrictions imposed by the Philippine
Economic Zone Authority (PEZA) on transfers of certain assets of the Borrower in
connection with its application and/or grant of economic benefits from the PEZA;
or

 

  (vi) other Liens (i) created solely by operation of law, (ii) existing on the
date hereof; or (iii) on such other assets as may be disclosed by the Borrower
to the Lenders or which are reflected in the financial statements delivered to
the Lenders pursuant to Section 6.01(i);

 

20



--------------------------------------------------------------------------------

  (e) Sale and Purchase of Assets. Sell, assign, lease, transfer, mortgage,
pledge, dispose, or subject all and/or substantially all of its properties and
assets (whether in a single transaction or in a series of transactions, related
or otherwise), divest any of its existing investments, or consolidate or merge
with any other corporation, or acquire all or substantially all of the
properties or assets of any other person except: (1) those which are in the
ordinary course of business or (2) those which will not materially and adversely
affect the Borrower’s ability to perform its obligations under this Agreement;

 

  (f) Assignment of Revenues/Income. Assign, transfer, or otherwise convey any
right to receive any of its income or revenues except in the ordinary course of
business, or unless required by law;

 

  (g) Guarantee. Purchase or repurchase (or agree contingently or otherwise, to
do so) the indebtedness, assume, guarantee, endorse, or otherwise become
directly or indirectly liable (including without limitation, to become liable by
way of agreement, contingent or otherwise, to purchase, use facilities, provide
funds for payment, supply funds, or otherwise invest in the debtor or otherwise
to assure the creditor against loss) for or in connection with any obligation or
indebtedness of any other person except those of its Subsidiaries and Affiliates
and guarantees by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

 

  (h) Suspension of Business. Voluntarily suspend its business operations or
dissolve its affairs;

 

  (i) Maintenance of Financial Ratios. Permit its Debt-to-Equity ratio to exceed
1.25:1 calculated based on the Borrower’s year-end audited financial statements.
Provided however, that for the purposes of determining compliance with the
required Debt-to-Equity ratio as herein provided, the outstanding preferred
shares and contingent liabilities of the Borrower, including but not limited to
liabilities in the form of corporate guarantees in favor of any other person or
entity, shall be included in the computation of the Borrower’s outstanding
debts;

 

  (j) Incurrence of Additional Loans. Contract any loan obligation with a
maturity of more than one (1) year, only if such obligation will result in a
violation of the financial ratios prescribed in Subsection 6.02 (i) herein. This
provision shall not apply to loans with the Borrower’s Subsidiaries and
Affiliates or with Borrower’s parent companies;

 

  (k) Acceleration of Outstanding Credit Obligations. After the occurrence of an
Event of Default, voluntarily prepay any obligation under any agreement or
undertaking of the Borrower for borrowed money unless it shall contemporaneously
make a proportionate prepayment of the Loan under this Agreement;

 

21



--------------------------------------------------------------------------------

  (l) Change of Ownership in Subsidiaries. The Borrower will not sell, assign,
mortgage, pledge, dispose or subject any and all existing and future shares
owned directly and indirectly in its subsidiaries if such sale, assignment,
mortgage, pledge, or disposal would make its direct and indirect ownership over
its subsidiaries fall below fifty-one percent (51%) and would materially and
adversely affect the Borrower’s ability to meet its payment obligations under
the Agreement, unless mandated by law to do otherwise.

All of the foregoing negative covenants shall be applied prospectively and shall
not be applicable to any indebtedness, charge, obligation, lien, loan agreement,
credit line or arrangement, or renewal or extension thereof, existing at the
date this Agreement is executed nor to normal accruals of the Borrower in the
ordinary course of business. However, in the case of any renewal or extension of
any existing indebtedness, charge, obligation, lien, loan agreement, credit line
or arrangement of the Borrower, it shall be incumbent upon the Borrower, before
entering into said renewal or extension agreement to prove that the
indebtedness, charge, obligation, lien, or arrangement which will thus be
renewed or extended was existing as of the date of this Agreement.

Section 7. Conditions for Borrowing

The obligation of the Lenders to provide the Borrowing on Drawdown date
hereunder shall be subject to the fulfillment of the following terms and
conditions:

 

  (a) The Lenders shall have received the Note/s (in the form as per attached
Exhibit “A”), the accompanying Loan Payment Schedule (in the form as per
attached Exhibit “E”), the Notice/s of Borrowing (in the form as per attached
Exhibit “C”) and the Borrowing Certificate/s (in the form as per attached
Exhibit “D”) duly executed by the Borrower in favor of the Lenders evidencing
the Borrowing to be made on Drawdown date.

 

  (b) The Borrower shall have acknowledged receipt of, and shall have signified
its agreement to, the duly executed disclosure statements required under the
Truth in Lending Act (RA 3765) (in the form as per attached Exhibit “F”).

 

  (c) Each of the Loan Documents shall have been duly authorized by and executed
by the parties thereto, and shall be legally binding on each of them in
accordance with their respective terms.

 

  (d) The Lenders shall have received copies, certified by the Corporate
Secretary of the Borrower, of the Securities and Exchange Commission Certificate
of Registration, Articles of Incorporation and By Laws or other constitutive
documents, as appropriate, of the Borrower, each as amended to date.

 

  (e) The Lenders shall have received a duly sworn certificate of the Corporate
Secretary or appropriate officer of the Borrower in the form as per attached
Exhibit “G”.

 

22



--------------------------------------------------------------------------------

  (f) The Lenders shall have received satisfactory evidence that all fees,
expenses and Taxes payable in connection with the preparation, execution and
delivery of this Agreement and the Note/s have been paid in full by or on behalf
of the Borrower.

 

  (g) The Lenders shall have received such other approvals, certificates or
other document which the Lenders may reasonably request from the Borrower for
the execution of the Loan documents.

Section 8. Default and Remedies

 

8.01 Events of Default

Upon the determination of Majority Lenders, each of the following events
constitutes an Event of Default under this Agreement

 

  (a) Payment Default. The Borrower fails to pay any principal or interest on
the Note/s, when due and payable in accordance with the terms thereof; or with
respect to failure to pay any amount other than the principal or interest, the
Borrower fails to pay within thirty (30) days from receipt of a payment notice
for said amount;

 

  (b) Representation Default. Any representation or warranty made by the
Borrower in any of the Loan Documents or in any certification, financial
statement or document issued pursuant thereto or otherwise in connection
therewith shall prove to have been untrue, incorrect or misleading in any
material respect as reasonably determined by the Lenders as of the time it was
made or deemed to have been made or is violated or not complied with except for
clerical or typographical error or honest mistake.

 

  (c) Other Provisions Default. The Borrower fails to perform or comply with any
term, obligation or covenant contained in any of the Loan Documents or in any
other document/instruments related or otherwise in connection therewith which
would materially and adversely affect the ability of the Borrower to meet its
obligations under the Loan Documents and any such failure, violation,
non-compliance is not remediable or if remediable, continues unremedied for a
period of ninety (90) Days for the covenant on maintenance of financial ratios
pursuant to Section 6.02(i) and thirty (30) Days for all other covenants from
the date after written notice thereof shall have been given by the Lenders;
Provided, however, that no grace period shall apply to the Events of Default
specified in Section 8.01 (a) first phrase, (d), (e), (f) and (h).

 

  (d)

Cross-Default. Any other material obligation of the Borrower for borrowed money,
deferred purchase price or monetary obligation is not paid when due and after
giving effect to any applicable grace period and, in general, any default in the
performance or observance of any instrument, contract or

 

23



--------------------------------------------------------------------------------

 

agreement pursuant to which any other obligation of the Borrower was created,
unless contested in good faith, which default shall result in the acceleration
or declaration of the whole obligation thereunder to be due and payable prior to
the stated normal date of maturity. In this regard, an obligation shall not be
deemed “material” if, when quantified, the value thereof shall be less than Ten
Million Pesos (Php 10,000,000);

 

  (e) Insolvency Default. The Borrower becomes insolvent or unable to pay its
debts when due or commits or permits any act of bankruptcy, which act shall
include (i) the filing of a petition in any bankruptcy, reorganization, winding
up or liquidation of the Borrower, or any other proceeding analogous in purpose
and effect: Provided, however, that in case the foregoing petition is filed by
any other party, other than the Borrower, such event shall be considered a
Declared Event of Default if such petition is not dismissed or decided in favor
of the company within a period of sixty (60) Days, from the date of filing
thereof, (ii) the making of an assignment by the Borrower for the benefit of its
creditors, (iii) the admission in writing by the Borrower of its inability to
pay its debts, or (iv) the entry of any order or judgment of any court, tribunal
or administrative agency or body confirming the bankruptcy or insolvency of the
Borrower or approving any reorganization, winding up or liquidation of the
Borrower, or (v) the appointment of a receiver, liquidator, assignee, trustee,
or sequestrator of the Borrower or a substantial part of its property or assets
or a substantial part of its capital stock or to assume custody or control of
the Borrower or the ordering of its dissolution, winding-up or liquidation of
its affairs;

 

  (f) Closure Default. Cessation in the business of the Borrower;

 

  (g) Event or Condition Affecting Loan Documents. Any event, condition, or
circumstance (including, without limitation, any change in the economic or
financial condition of the Borrower) shall occur which, in the reasonable
determination of the Lenders, shall have a material and adverse effect on the
business, assets, prospects, condition or operations of the Borrower, or which
shall materially and adversely affect the Borrower’s ability to duly perform and
observe, or to meet in the normal course, any of its obligations and duties
under the Loan Documents;

 

  (h) Cancellation of Franchise, Permits, etc. Any of the licenses, permits,
rights, options, franchises, or privileges presently or hereafter required in
the conduct of the business or operations of the Borrower shall be revoked,
cancelled, or otherwise terminated with finality, or the free and continued use
and exercise thereof shall be curtailed or prevented permanently, in each case
in such manner as to materially and adversely affect the ability of the Borrower
to meet its obligations under this Agreement, or any similar events that occur
which materially and adversely affect the ability of the Borrower to meet its
obligations under this Agreement;

 

24



--------------------------------------------------------------------------------

  (i) Judgment Default. Any other final judgment or decree for a sum of money,
damages or for a fine or penalty against the Borrower or any attachment against
property for any amount whatsoever is left undischarged, unbounded or
undismissed for a period of thirty (30) calendar days, which will materially
affect the ability of the Borrower to perform its obligations under this
Agreement;

 

  (j) Writ and Similar Process Default. An attachment or levy upon all or a
substantial part of Borrower’s property which would materially impair the
financial ability of the Borrower to perform its obligations under this
Agreement.

 

  (k) Non-Payment of Taxes. Non-payment of any Taxes, or any assessments or
governmental charges levied upon it or against its properties, revenues and
assets by the date on which such Taxes, assessments or charges attached thereto,
which are not contested in good faith by the Borrower, or after the lapse of any
grace period that may have been granted to the Borrower by the Bureau of
Internal Revenue or any other Philippine tax body or authority, and which will
materially affect the ability of the Borrower to perform its obligations under
this Agreement.

 

8.02 Consequences of Events of Default

If an Event of Default shall have occurred, then at any time thereafter, if any
such event shall then be continuing, and not remedied during the curing period
(where it is provided for), the Lenders at their option, upon written notice to
the Borrower, except in case of a payment default where no notice is necessary,
may:

 

  (a) Declare the Commitment to be terminated, whereupon, the obligation of the
Lenders to make or maintain the Loan hereunder shall forthwith terminate;

 

  (b) Accelerate payment and declare the entire unpaid principal amount of the
Loan then outstanding, all interest accrued and unpaid thereon and all other
amounts payable hereunder to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

  (c) Exercise the option to redenominate all or any part of the amounts then
due and owing into Pesos (at the prevailing foreign exchange rate at the time of
re-denomination), without restructuring or amending the original repayment
terms. In this regard, it is hereby agreed and understood that any Interest due
and owing has been determined in accordance with the provisions of Section 2.04
before any re-denomination into Pesos is applied.

 

  (d)

Immediately without prior notice to the Borrower compensate or set-off or apply
toward the partial/full liquidation of amounts due, any funds, securities or
other property of the Borrower held in deposit or under any other

 

25



--------------------------------------------------------------------------------

 

concept by the Lenders or any of the Lenders’ branches, subsidiaries or
affiliates without prejudice to the Lenders’ adoption of any other step or
action, which in their sole discretion, is needed to protect the Lenders’ rights
and interests; and

 

  (e) Take such other judicial steps or actions against the Borrower as the
Lenders may deem necessary and proper for the full protection and enforcement of
its rights and interests. The foregoing provisions notwithstanding, the Lenders
shall likewise have the right to exercise all other legal rights and remedies
which may now or hereafter be available to them under Applicable Law.

Section 9. Additional Conditions

 

9.01 Attorney’s Fees and Expenses

The Borrower shall reimburse the Lenders on demand for all reasonable attorney’s
fees and expenses, including without limitation, filing fees and fees and
expenses of counsel incurred in the enforcement of any of the Loan Documents
from and after the occurrence of an Event of Default. Such expenses shall be
reimbursed whether or not they arise during the term of this Agreement, or the
Lenders demand acceleration of the Loan or take other action (including judicial
remedies) to enforce the provisions of the Agreement. It is hereby agreed and
understood that the amounts that may be reimbursable under this Section 9.01 are
only those that were actually incurred by the Lenders and supported by proper
documentation and/or receipts, provided that, in the case of attorney’s fees,
the reimbursable amount shall in no case exceed the equivalent of five percent
(5%) of the outstanding principal balance of the Borrowing.

 

9.02 Waiver and Cumulative Rights

No failure or delay on the part of the Lenders in exercising any right, power or
remedy accruing to them upon any breach or default of the Borrower under this
Agreement shall impair any such right, power or remedy nor shall it be construed
as a waiver of any breach or default thereafter occurring, nor shall a waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring, nor shall any single or partial exercise of
any such right or power preclude any other or further exercise thereof or the
exercise of any other right or power hereunder. Any waiver, permit, consent or
approval of any kind or character on the part of the Lenders of any breach of
any provision or condition of this Agreement must be in writing and shall be
effective only to the extent such writing specifically sets forth. All remedies
afforded the Lenders under this Agreement by law or otherwise shall be
cumulative and not alternative. No notice to or demand on the Borrower in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances.

 

26



--------------------------------------------------------------------------------

9.03 Venue of Suit

The Borrower irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Agreement may be instituted in any competent
court in Makati City, Metro Manila, Republic of the Philippines, and by
execution and delivery of this Agreement, the Borrower submits to and accepts
with regard to any such action or proceeding for itself and in respect of its
properties or assets, generally and unconditionally, the jurisdiction of any
such court. Notwithstanding the foregoing, the right of the Borrower to bring
suits, actions or proceedings arising out of or relating to this Agreement in
the courts of any other competent jurisdiction shall not be affected.

 

9.04 Governing Law

This Agreement, the Note/s, the Loan Documents and all other instruments
pertaining hereto shall be governed by and construed in accordance with the laws
of the Republic of the Philippines.

 

9.05 Separability of Provisions

If any provision or provisions contained in this Agreement or any document
executed in connection herewith shall be declared by any court of competent
jurisdiction as invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality and enforceability of the remaining
provisions contained herein not otherwise so declared shall remain in full force
and effect and shall be enforceable in such manner as may be provided by law.

 

9.06 Assignment

This Agreement shall be binding upon and shall be enforceable on the Borrower
and the Lenders and their respective successors and assigns, provided that the
Borrower shall have no right to assign or transfer its rights or obligations
hereunder without the prior written consent of the Lenders, which approval shall
not be unreasonably withheld. An assignment by any Lender of all or a part of
its rights and obligations to any of its Subsidiaries and Affiliates shall take
effect without need of prior notice to the Borrower. In case the assignment by a
Lender is made to parties other than its Subsidiaries and Affiliates, the
assignment shall take effect only when the Borrower receives at least thirty
(30) days prior written notice of such assignment together with a copy of the
instrument effecting such assignment, duly executed by the Lender and its
assignees. No assignment however, shall be made to any direct competitor of the
Borrower, its Subsidiaries or Affiliates or its parent companies without the
prior written consent of the Borrower. This prohibition, however, shall not
apply to assignments by any Lender to banks, registered investment houses,
insurance companies, investment companies and similar financial institutions.
Upon any transfer, assignment or sub-participation by a Lender, the transferees,
assignees, or sub-participants shall be entitled, to the extent of the interest
transferred, to the benefit of the indemnities, tax reimbursements and other
similar rights of the Lender pursuant to the provisions of this Agreement as
fully as if a party hereto. The acts of

 

27



--------------------------------------------------------------------------------

any Lender or the failure of any Lender to act hereunder shall in all
circumstances be conclusive and binding on any transferee, assignee or
sub-participant of the Lender’s interests hereunder.

 

9.07 Entire Agreement and Amendments

This Agreement and the documents referred to herein constitute the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understanding with respect to this
transaction. Any amendment to this Agreement shall require the written consent
of all of the Parties to this Agreement.

 

9.08 Notices

All communications, notices, statements and requests required under this
Agreement shall be made in writing and shall be deemed to have been duly given
and sufficient under the following conditions: (i) on the date of receipt if
delivered personally, (ii) ten (10) Banking Days after posting date or the date
of receipt, whichever is earlier, if transmitted by mail, or (iii) two
(2) Banking Days from the date of transmittal with confirmed answer back or the
date of confirmation of transmittal, if transmitted by facsimile or telex or
email, whichever shall first occur. All notices shall be sent to the following
addresses:

 

(a)    if to BPI, at:    7th Floor Corporate Banking Division    BPI Building   
Ayala Avenue corner Paseo de Roxas, Makati City    Attention: Auralyn S. Torres
   Telephone No.: +632 845-5624    Facsimile No.: +632 845-5546    Email
Address: astorres@bpi.com.ph    if to Metrobank, at:    Mezzanine Floor,
Corporate Banking Group    Metrobank Plaza, Sen. Gil J. Puyat Avenue    Makati
City    Attention: Maritess D. Rivera or Randell D. Victoriano    Telephone No.:
+632 898-8799    Facsimile No.: +632 817-6249    Email Address:
tessrivera@metrobank.com.ph / randell.victoriano@metrobank.com.ph    if to SBC,
at:    Security Bank Centre    6776 Ayala Avenue, Makati City

 

28



--------------------------------------------------------------------------------

   Attention: Aristotle I. Cruz    Telephone Nos.: +632 888-7165    Facsimile
No.: +632 891-1152    Email Address: acruz@securitybank.com.ph (b)    if to the
Borrower, at:    Governor’s Drive, Carmona, Cavite    Attention: Bharathan Nair
   Telephone No.: +632 808-3602    Facsimile No.: +632 808-3636    Email
Address: b.nair@onsemi.com

or at such other address as any party hereto may designate by written notice to
the other party hereto.

 

9.09 Acknowledgement of Transparency of Transaction

 

  (a) The Borrower acknowledges that under existing Lenders’ policy, no gift,
fee, commission or benefit in favor of any of the Lenders’ officers and/or
employees and/or any other persons is required as a condition to, or as an
additional consideration for, the approval of the Borrower’s loan/credit
facility or its renewal/extension/restructuring. The Borrower further
acknowledges that the Lenders’ personnel have the duty to report their superior
officers’ possible violation of the policy.

 

  (b) The Borrower agrees that a violation by the Borrower of the Lenders’
policy prohibiting the giving of such gift, fee, commission or benefit shall be
considered an Event of Default with respect to all the Borrower’s outstanding
loans and credit facilities with the Lenders.

 

9.10 Other Conditions

Pursuant to Bangko Sentral ng Pilipinas (BSP) Circular No. 472 Series of 2005,
confidentiality of client information is waived and the Lenders are authorized
to conduct random verification with the Bureau of Internal Revenue in order to
establish authenticity of the income tax returns and accompanying financial
statements submitted by the Borrower.

 

9.11 Force Majeure

In the event that as a result of fire, typhoon, earthquake, act of government or
state, war, civil commotion, insurrection or any other event which is beyond the
control of the Borrower, the Borrower’s conduct of its business or operations is
severely curtailed in such manner as to materially and adversely affect its
ability to meet its obligations under this Agreement, the Borrower may notify
the Lenders of the said fact in writing within fifteen (15) Days from the
occurrence of the event and request for a meeting with the Lenders to discuss
the Borrower’s circumstances and

 

29



--------------------------------------------------------------------------------

situation. The Lenders are obliged to attend the requested meeting and other
meetings scheduled in relation to this, discuss the circumstances and situation
of the Borrower and exert all efforts in good faith to assist the Borrower in
minimizing the effects of the force majeure event.

 

9.12 Counterparts

This Agreement may be signed in any number of counterparts. Any single
counterpart or a set of counterparts signed, in either case, by the parties
hereto shall constitute a full and original agreement for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective duly authorized officers on the date and at the
place indicated below.

 

 

ON SEMICONDUCTOR

PHILIPPINES, INC.

     

SECURITY BANK CORPORATION

(Lender)

  (Borrower)       By:  

/s/ RICHARD COHEN

    By:  

/s/ OLIVIA B. YAO

  RICHARD COHEN       OLIVIA B. YAO   President and General Manager       First
Vice-President        

/s/ VICTOR O. MARTINEZ

        VICTOR O. MARTINEZ         Vice-President  

BANK OF THE PHILIPPINE

ISLANDS

     

METROPOLITAN BANK & TRUST

COMPANY

  (Lender)       (Lender) By:  

/s/ ALBERTO E. PASCUAL

    By:  

/s/ JOSE M. CHAN, JR.

  ALBERTO E. PASCUAL       JOSE M. CHAN, JR.   Senior Vice-President      
Senior Vice-President  

/s/ AURALYN S. TORRES

     

/S/ MARITESS D. RIVERA

  AURALYN S. TORRES       MARITESS D. RIVERA   Vice-President      
Vice-President

 

30



--------------------------------------------------------------------------------

SIGNED IN THE PRESENCE OF:

 

/s/ MARIA ANA DICHOSO

   

/s/ ARISTOTLE I. CRUZ

MARIA ANA DICHOSO     ARISTOTLE I. CRUZ On Semiconductor Philippines, Inc.    
Security Bank Corporation

/s/ CAROLYN I. CASAYURAN

   

/s/ RANDELL VICTORIANO

CAROLYN I. CASAYURAN     RANDELL VICTORIANO Bank of the Philippine Islands    
Metropolitan Bank & Trust Company

 

31



--------------------------------------------------------------------------------

AFFIDAVIT

We, ON SEMICONDUCTOR PHILIPPINES, INC., BANK OF THE PHILIPPINE ISLANDS,
METROPOLITAN BANK & TRUST COMPANY and SECURITY BANK CORPORATION, do hereby
severally swear that the foregoing Loan Agreement with Chattel Mortgage is made
for the purpose of securing the obligations specified in the conditions thereof
and for no other purpose, and that the same is a just and valid obligations and
one not entered into for the purpose of fraud.

 

 

ON SEMICONDUCTOR

PHILIPPINES, INC.

     

SECURITY BANK CORPORATION

(Lender)

  (Borrower)       By:  

/s/ RICHARD COHEN

    By:  

/s/ OLIVIA B. YAO

  RICHARD COHEN       OLIVIA B. YAO   President and General Manager       First
Vice-President        

/s/ VICTOR O. MARTINEZ

        VICTOR O. MARTINEZ         Vice-President  

BANK OF THE PHILIPPINE

ISLANDS

     

METROPOLITAN BANK & TRUST

COMPANY

  (Lender)       (Lender) By:  

/s/ ALBERTO E. PASCUAL

    By:  

/s/ JOSE M. CHAN, JR.

  ALBERTO E. PASCUAL       JOSE M. CHAN, JR.   Senior Vice-President      
Senior Vice-President  

/s/ AURALYN S. TORRES

     

/s/ MARITESS D. RIVERA

  AURALYN S. TORRES       MARITESS D. RIVERA   Vice-President      
Vice-President

 

32



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

REPUBLIC OF THE PHILIPPINES      )    MAKATI CITY, METRO MANILA      )    S.S.

BEFORE ME, a Notary Public for and in the above jurisdiction, this 9 October
2007, personally appeared the following:

 

Name

      

Community Tax Certificate No.

ON Semiconductor Philippines, Inc.     

Richard Cohen

     Passport No. 711787697/09-29-2005/U.S.A. Bank of the Philippine Islands  
  

Alberto E. Pascual

     07685761/03-02-2007/Makati City

Auralyn S. Torres

     07685735/03-15-2007/Manila Metropolitan Bank & Trust Company     

Jose M. Chan, Jr.

     17673534/02-01-2007/Makati City

Maritess D. Rivera

     10570477/01-12-2007/Manila Security Bank Corporation     

Olivia B. Yao

     05830583/01-15-2007/Mandaluyong City

Victor O. Martinez

     48782120/04-03-2007/Pasig City

known to me and by me known to be the same persons who executed the foregoing
Loan Agreement with Chattel Mortgage and they acknowledged to me that the same
is their free and voluntary act and deed and that of the corporations, which
they respectively represent.

WITNESS MY HAND AND NOTARIAL SEAL at the place and on the date first herein
above written.

 

Doc. No. 84;       

/s/ PATRICIA G. SEE

  Page No. 18;        Notary Public   Book No. V;          Series of 2007.    
   [Notary Seal]  

 

33



--------------------------------------------------------------------------------

ANNEX A

MACHINERIES/EQUIPMENT/CHATTELS

[The list of Mortgaged Machineries/Equipment/Chattels

are not reproduced here]

 

34



--------------------------------------------------------------------------------

Exhibit A

FORM OF NOTE

PROMISSORY NOTE

 

US$            

  

PN No.:                    

                   [Date]                

FOR VALUE RECEIVED, the undersigned ON SEMICONDUCTOR PHILIPPINES, INC.
(hereinafter referred to as the “Borrower”) hereby unconditionally promises to
pay to the order of the                                          (hereinafter
referred to as the “Lender”) or its assigns, the principal amount of
                                         MILLION US DOLLARS (US$            ) on
such dates as set forth in the Loan Payment Schedule which forms part of this
Note and the Loan Agreement with Chattel Mortgage dated                      by
and between the Borrower and the Lender as modified and supplemented from time
to time (hereinafter referred to as the “Agreement”), upon mutual agreement by
the Borrower and the Lender, acknowledged before Notary Public
                                         of                      City as Doc.
No.    , Page No.    , Book No.    , Series of 2007.

The Borrower further agrees to pay the Lender at its aforesaid address, interest
on this Note based on a floating interest rate, as provided for under
Section 2.04 of the Agreement and at the times and in the manner as set forth in
the Loan Payment Schedule, which forms part of this Note, and the Loan
Agreement.

This Note is the Note referred to in, and is subject to the terms and conditions
of, the Agreement.

In case of conflict between the provisions of this Note and the Agreement, the
provisions of the latter shall prevail.

Proceeds of this Note shall be used to finance Borrower’s capital expenditures,
to pay certain existing obligations and other general corporate purposes.

THE BORROWER HEREBY AFFIRMS AND ACKNOWLEDGES THAT IT HAS CAREFULLY READ AND
UNDERSTOOD ALL THE FOREGOING STIPULATIONS AND THAT AT THE TIME THE SIGNATURE(S)
HAVE BEEN AFFIXED HERETO, ALL THE BLANK SPACES HAVE BEEN CORRECTLY AND
COMPLETELY FILLED UP.

 

 

ON SEMICONDUCTOR PHILIPPINES, INC.

BORROWER

TIN:

 

35



--------------------------------------------------------------------------------

Signature Verified By:

 

 

     

WITNESSES:

 

 

   

 

 

36



--------------------------------------------------------------------------------

Exhibit B

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

                [Date]                

The Lender

XXXXXXXXXXXXX

Attention :                                         

Gentlemen:

We hereby give notice, in accordance with the Loan Agreement with Chattel
Mortgage dated                      (hereinafter referred to as the
“Agreement”), of our intent to borrow the amount of
                                         MILLION US DOLLARS (US$            ) on
                    , or if that is not a Banking Day, on the next succeeding
Banking Day.

Kindly make available to the undersigned the proceeds of such borrowing by
crediting our Savings Account No.                      with your
                     Branch.

Terms used herein and defined in the Agreement shall have the same meaning
ascribed to them therein, unless otherwise defined herein.

 

Very truly yours, ON SEMICONDUCTOR PHILIPPINES, INC. (Borrower)

By:

 

 

37



--------------------------------------------------------------------------------

Exhibit C

FORM OF BORROWING CERTIFICATE

BORROWING CERTIFICATE

            [Date]            

The Lender

XXXXXXXXXXXXX

Attention :                             

Gentlemen:

The undersigned,                                           (hereinafter referred
to as the “Borrower”) hereby certifies to you, as one of the Lenders named in
the Loan Agreement with Chattel Mortgage dated                      (hereinafter
referred to as the “Agreement”) by and between the Borrower and the Lenders,
that as of this date:

(a) all the representations and warranties of the Borrower contained in the
Agreement remain true and correct in all material respects;

(b) all the covenants of the Borrower set forth in the Agreement have been fully
met and performed; and,

(c) all applicable conditions of Borrowing required under Section 7 of the
Agreement have been fulfilled, and that all documents heretofore delivered to
the Lenders pursuant to the said section of the Agreement continue in full force
and effect.

Terms used herein and defined in the Agreement shall have the same meaning
ascribed to them therein, unless otherwise defined herein.

 

Very truly yours, ON SEMICONDUCTOR PHILIPPINES, INC. (Borrower)

 

38



--------------------------------------------------------------------------------

Exhibit D

FORM OF CERTIFICATE OF NON-DEFAULT

CERTIFICATE OF NON DEFAULT

            [Date]            

The Lender

Attention :                             

Gentlemen:

The undersigned,                                           (hereinafter referred
to as the “Borrower”) hereby certifies to you, as one of the Lenders named in
the Loan Agreement with Chattel Mortgage dated                      (hereinafter
referred to as the “Agreement”) by and between the Borrower and the Lenders,
that as of this date, no event has occurred which constitutes, or which upon a
mere lapse of time or giving of notice or both would constitute, an Event of
Default under the Agreement.

Terms used herein and defined in the Agreement shall have the same meaning
ascribed to them therein, unless otherwise defined herein.

 

Very truly yours, ON SEMICONDUCTOR PHILIPPINES, INC. (Borrower) By:

 

 

39



--------------------------------------------------------------------------------

Exhibit E

LOAN PAYMENT SCHEDULE

 

Period   

Interest Rate Setting,
Interest Payment & Loan

Repayment Date

   Day    No. of
Days    Loan Principal Repayment   

Total

Outstanding

Principal

            BPI    MBTC    SBC    Total    1    January 11, 2008    Friday    92
   265,263.16    262,105.26    262,105.26    789,473.68    24,210,526.32 2   
April 11, 2008    Friday    91    265,263.16    262,105.26    262,105.26   
789,473.68    23,421,052.64 3    July 11, 2008    Friday    91    265,263.16   
262,105.26    262,105.26    789,473.68    22,631,578.96 4    October 13, 2008   
Monday    94    265,263.16    262,105.26    262,105.26    789,473.68   
21,842,105.28 5    January 12, 2009    Monday    91    265,263.16    262,105.26
   262,105.26    789,473.68    21,052,631.60 6    April 13, 2009    Monday    91
   265,263.16    262,105.26    262,105.26    789,473.68    20,263,157.92 7   
July 13, 2009    Monday    91    265,263.16    262,105.26    262,105.26   
789,473.68    19,473,684.24 8    October 12, 2009    Monday    91    265,263.16
   262,105.26    262,105.26    789,473.68    18,684,210.56 9    January 11, 2010
   Monday    91    265,263.16    262,105.26    262,105.26    789,473.68   
17,894,736.88 10    April 12, 2010    Monday    91    265,263.16    262,105.26
   262,105.26    789,473.68    17,105,263.20 11    July 12, 2010    Monday    91
   265,263.16    262,105.26    262,105.26    789,473.68    16,315,789.52 12   
October 11, 2010    Monday    91    265,263.16    262,105.26    262,105.26   
789,473.68    15,526,315.84 13    January 11, 2011    Tuesday    92   
265,263.16    262,105.26    262,105.26    789,473.68    14,736,842.16 14   
April 11, 2011    Monday    90    265,263.16    262,105.26    262,105.26   
789,473.68    13,947,368.48 15    July 11, 2011    Monday    91    265,263.16   
262,105.26    262,105.26    789,473.68    13,157,894.80 16    October 11, 2011
   Tuesday    92    265,263.16    262,105.26    262,105.26    789,473.68   
12,368,421.12 17    January 11, 2012    Wednesday    92    265,263.16   
262,105.26    262,105.26    789,473.68    11,578,947.44 18    April 11, 2012   
Wednesday    91    265,263.16    262,105.26    262,105.26    789,473.68   
10,789,473.76 19    July 11, 2012    Wednesday    91    265,263.12    262,105.32
   262,105.32    789,473.76    10,000,000.00 20    October 11, 2012    Thursday
   92    3,360,000.00    3,320,000.00    3,320,000.00    10,000,000.00    —  

 

40



--------------------------------------------------------------------------------

EXHIBIT F

DISCLOSURE STATEMENT ON LOAN/CREDIT TRANSACTION

(As Required under R.A. 3765, Truth in Lending Act)

NAME OF BORROWER:

ADDRESS:

 

1. LOAN GRANTED (Amount to be financed)   (Peso)                (A)           
2. FINANCE CHARGES    Not Deducted From   Deducted From      Proceeds of Loan
    a. Interest              From               to      (Peso)   (Peso)  —      
                 (  ) Simple           (  ) Monthly           (  ) Semi-Annually
             (  ) Compound           (  ) Quarterly           (  ) Annual     
    b. Non-Interest Charges                       c. Commitment Fee            
          d. Guarantee Fee                       e. Other charges incidental to
the extension of credit:                        Total finance charges    (Peso)
  (Peso)  —          (B)              3. NON-FINANCE CHARGES          a.
Insurance Premium    (Peso)  —     (Peso)  —                    b. Taxes       
               c. Documentary/Science Tax                       d. Notarial Fee
                      e. Others (specify)                       Total
non-finance charges    (Peso)  —     (Peso)  —          (C)              4.
TOTAL DEDUCTIONS FROM PROCEEDS OF LOAN (B plus C)   (Peso)  —          (D)    
       5. NET PROCEEDS OF LOAN (A less D)   (Peso)            6. PERCENTAGE OF
FINANCE CHARGES TO TOTAL OF AMOUNT FINANCED  

7. EFFECTIVE INTEREST RATE         %

p.a.

 

 

41



--------------------------------------------------------------------------------

8. SCHEDULE OF PAYMENT       a. Single Payment due on                       
(Peso)                                         b. Total Installment Payments
payable in          quarterly payments at   (Peso)                              
       

(Peso)

              each installments      9. COLLATERAL: This loan is wholly/partly
secured by: (  ) real estate (  ) chattel (  ) government securities
(  ) unsecured (  ) others  

10. ADDITIONAL CHARGES IN CASE CERTAIN STIPULATIONS ARE NOT MET BY THE BORROWER

 

Nature                                     
                                                 Amount

                   

 

CERTIFIED CORRECT: Lender   By:   Date:  

I ACKNOWLEDGE RECEIPT OF A COPY OF THE STATEMENT PRIOR TO THE CONSUMMATION OF
THE CREDIT TRANSACTION AND THAT I UNDERSTAND AND FULLY AGREE TO THE TERMS AND
CONDITIONS THEREOF.

 

Borrower By : Date :

NOTICE TO BORROWER: YOU ARE ENTITLED TO A COPY OF THIS PAPER WHICH YOU SHALL
SIGN.

 

42



--------------------------------------------------------------------------------

EXHIBIT G

SECRETARY’S CERTIFICATE

I,                                         , of legal age, Filipino, and with
business address at                                         
                    , after being duly sworn in accordance with law, depose and
state that:

1. I am the duly elected and qualified Corporate Secretary of ON SEMICONDUCTOR
PHILIPPINES, INC., a corporation duly organized and existing under and by virtue
of the laws of the Republic of the Philippines with address and place of
business at Governor’s Drive, Bo. Maduya Carmona, Cavite, Philippines;

2. At the meeting of the Board of Directors of the Corporation held on
                    , the following resolutions were approved, a legal quorum
being present and voting:

RESOLUTIONS

RESOLVED, that BANK OF THE PHILIPPINE ISLANDS, METROPOLITAN BANK & TRUST
COMPANY, AND SECURITY BANK CORPORATION (hereinafter collectively called “BANKS”)
be, and hereby are, designated as depositories of the funds/monies of the
Corporation and that the Corporation be, and hereby is, authorized to open
savings and/or current accounts with the BANKS’ head offices and/or any of their
branches in connection with the Loan Transaction (defined below);

RESOLVED, FURTHER, that RICHARD COHEN, General Manager, be authorized (i) to
sign, execute and/or deliver any and all documents in connection with the
opening of the Loan Transaction account(s); (ii) to appoint the authorized users
of any system or facility to be used in connection with the accounts; (iii) to
withdraw the funds/monies of the Corporation by checks, receipts, drafts, bills
of exchange, withdrawal slips, orders for payment or otherwise, (iv) to sign,
endorse, draw, accept, make, execute and/or deliver, for negotiation, payment,
deposit or collection, checks, receipts, drafts, bills of exchange, orders for
payment and/or other similar instruments in connection with the account(s);

 

43



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that the Corporation be, and hereby is, authorized to borrow
from the BANKS in an aggregate principal amount not to exceed US DOLLARS:
TWENTY-FIVE MILLION (USD25,000,000.00) under such terms and conditions as may be
approved by the Corporation (“Loan Transaction”);

RESOLVED, FURTHERMORE, that RICHARD COHEN, General Manager, be, and hereby is,
authorized to sign, execute and/or deliver all necessary documents, agreements
instruments and amendments thereto in connection with the Loan Transaction
including but not limited to loan agreements, promissory notes, real estate
mortgages, chattel mortgages and to take all further, future and additional
actions and to execute and deliver all instruments or documents deemed by any of
them to be necessary or appropriate in connection with the Loan Transaction;

RESOLVED, FINALLY, to confirm and ratify the acts and things done by the
aforementioned signatories pursuant to and in accordance with the foregoing
authorities.

3. The Corporation has a Board of Directors composed of four (4) members and the
following are the current directors elected in the meeting of the stockholders
held on 4 April 2007:

 

Name

  

Position

RICHARD COHEN    Director HECTOR A. MARTINEZ    Director AUGUSTO S. SAN PEDRO   
Director CHUN YEE WONG    Director

4. The principal officers of the Corporation elected in the meeting of the Board
of Directors held on 4 April 2007 are as follows:

 

Name

  

Position

RICHARD COHEN

   President & General Manager

HECTOR A. MARTINEZ

   Corporate Secretary

AUGUSTO S. SAN PEDRO

   Assistant Corporate Secretary

BHARATHAN NAIR

   Corporate Treasurer

5. The foregoing information is in accordance with the records of the
Corporation.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto affixed my signature at Makati City on
                    .

 

 

Corporate Secretary

Attested by:

RICHARD COHEN

President & General Manager

SUBSCRIBED AND SWORN TO before me on                      at Makati City,
affiant exhibiting to me his Community Tax Certificate No.                     
issued at Makati City on                     .

 

Doc. No.:               ; Page No.:               ; Book No.:               ;
Series of 2007.

 

45



--------------------------------------------------------------------------------

Schedule of Documents

 

  (1) Duly executed Loan Agreement with Chattel Mortgage, including all of the
Exhibits attached thereto;

 

  (2) Form of the Note/s (as per attached Exhibit A hereof) and the Disclosure
Statements as required under the Truth in Lending Act (RA No. 3765);

 

  (3) Secretary’s Certificate of the Borrower in the form authorizing the
execution, delivery and performance of each of the Loan Documents and the
transactions contemplated thereby and establishing the authority of the persons
to execute the Loan Agreement on behalf of the Borrower and any other documents
and certificates contemplated thereby;

 

  (4) Such other documentary requirements as may be required by the Lenders.

 

46